Title: From George Washington to Lund Washington, 9 December 1793
From: Washington, George
To: Washington, Lund


          
            Dr Lund,
            Phila. Decr 9th 1793.
          
          Doctr Tate being among those who had fled from the City during the raging of the Yellow
            fever I was unable to lay the Statement of your case before him till his return when he
            sent the enclosed opinion with a request that I would read, & forward it to you.
          As soon as I had done so, I sent Mr Dandridge to his lodgings in order to desire him to
            proceed immediately to Alexandria in the Stage of this day with out waiting to hear from
            you, but behold he had left town again not to return before Wednesday.
          I thought it best, for the reasons he assigns to loose no time; and because I think his
            charge (even if his expences are added which I presume will be the case) is a very
            reasonable one for he can not be absent much short of 15 days from his practice in these
            parts.
          I shall repeat this request as soon as he returns—giving you notice of it in the
            meanwhile—My Complimts to Mrs Washington—and with every wish for Yr speedy & perfect
            recovery I am Dr Lund Yr Affe. frd
          
            Go: Washington
          
        